842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martha S. MURRAY, Plaintiff-Appellant,v.DEPARTMENT OF the ARMY;  William Edmundson, Director ofEducation, Fort Bragg, NC, Defendants-Appellees.
No. 87-3771.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 22, 1988.Decided March 24, 1988.

Martha S. Murray, appellant pro se.
James Gordon Carpenter, Assistant U.S. Attorney;  Robert Lynn Minor, Office of the Judge Advocate General, for appellees.
Before WIDENER, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Murray's Title VII action is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Murray v. Department of the Army, C/A No. 87-16-7-CIV (E.D.N.C. Oct. 5, 1987).


2
AFFIRMED.